The claim in this case is for a refund of $190.00 inheritance tax claimed to have been erroneously paid to the county treasurer of Cook County, on the 16th day of April, 1912; and is made under the provision of section 10 of an Act to tax. gifts, legacies, inheritances, etc., approved June 14, 1909. Samuel S. Frewe died testate on the 14th day of February, 1912, a resident of the city of Chicago, State of Illinois, and claimants were duly appointed executors with the will annexed of the estate of said deceased by the probate court of Cook County and duly qualified. An inheritance tax proceeding was had under the directions of the county judge of Cook County. The appraiser filed his report with the county judge, who entered an order fixing the cash value of the several estates, gifts, transfers, etc., and assessing the total inheritance tax thereon in the sum of $3,761.54; all of which money was within six months paid to the county treasurer of Cook County, and was transmitted by him to the State Treasurer of the State of Illinois, and afterwards, within a few weeks, claimants petitioned the county court for an appeal which was approved and allowed to the county court. The court, after having heard all the evidence, found that the inventory of the appraiser inadvertently included certain real estate as property appraisable which decedent at the time of his death had no legal or equitable title or interest in or to, and that the real estate had been appraised by the appraiser at $7,000.00, when the right and correct appraisement should have been $2,000.00. The court further found that the executors were entitled to a refund in the sum of $190.00, which had been erroneously paid as aforesaid, from which order no appeal has been prayed. We find, that the claimants have paid to the State an erroneous and excessive tax and that they in all respects complied with the law to secure the refund, and that they are entitled to have returned by the State the sum of ene hundred ninety ($190.00) dollars. We, therefore, accordingly award claimants the sum of one hundred ninety ($190.00) dollars.